Citation Nr: 1231335	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1969 to August 1978, and in the Army National Guard from August 1985 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability. 

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Montgomery, Alabama.  A transcript of the hearing has been associated with the claims file. 

In January 2011, the Board reopened the Veteran's previously denied claim and remanded the issue of entitlement to service connection for a low back disability for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from a low back disability that is the result of a disease or injury incurred in active duty service.






	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a low back disability was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for a low back disability has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist him on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a low back disability that is the result of his time in active duty service.  Specifically, the Veteran states that since shortly after his completion of basic training, he began to experience low back pain that has persisted to the present.  The Board finds the Veteran to be competent and credible, as discussed below, in reporting his low back symptomatology and affords him the full benefit of the doubt in granting his claim.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309. 

Analysis

Here, the first element for service connection is met.  At the March 2011 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease, 
L4-S1, and developmentally exaggerated lumbar lordosis.  

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since discharge.  The lay evidence includes the statements of the Veteran, as well as those of his former spouse and mother.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required). 

The Veteran, at the time of his November 2010 Board hearing, and in a number of written statements submitted during the course of the appeal, asserts that his low back pain began shortly after basic training.  He reported that he sought treatment in the sick bay on a number of occasions, and was given a profile to excuse him from strenuous physical duties.  He claimed that he was given a back brace during active service and that his low back pain has existed continuously since that time.  

While the Veteran's service treatment records have been deemed, subsequent to numerous attempts and a formal finding, unavailable; his service personnel records are associated with the claims file.  A document discussing the Veteran's performance appears to have been written by a superior and discusses the time period dated from January 1974 to June 1974.  The superior wrote that the Veteran obtained a medical "chit" which "got him out of troop functions."  Another document discussing the Veteran's performance, written by the Veteran, discusses the time period dated from March 1974 to September 1974.  The Veteran reported that there was a lack of concern from his superiors as to his low back complaints.  He asserted that he complained of recurring low back pain during elongated drill periods and that he had mentioned his pains and past history, which could be documented by medical records, to the officers in charge.  He reported that he was seen by a medical officer and verified to have an aggravated condition and was issued a light duty "chit" for a minimum of one week.  

A report of medical examination dated in May 1985, conducted for enlistment into National Guard service, indicates that the Veteran presented without any lumbar abnormalities and denied a history of recurrent back pain.  

VA treatment records dated in April 1996 indicate that the Veteran reported low back pain since 1972.  During VA treatment on numerous other occasions, the Veteran reported a long history of low back pain.  

In a November 1996 statement, the Veteran's former spouse reported that she had been married to the Veteran for 22 years.  She asserted that he had complained of severe pain in his back since the 1970's, and that while they were stationed at Camp Lejeune, North Caroline, he was given a back brace.  In an April 2004 statement, the Veteran's mother reported that the Veteran "came home" from service wearing a back brace.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Board finds that the Veteran is competent to report his symptoms of low back pain because this requires only personal knowledge as it comes to him through his senses.  Further, the statements of the Veteran's former spouse and his mother are competent, as they are each competent to report what they observed through their senses, that they heard the Veteran complain of low back pain and saw him wearing a back brace.  Layno, 6 Vet. App. at 470.  

The Board also finds that the Veteran's statements, and those of his former spouse and mother, are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's contentions regarding his low back pain are consistent with the record as a whole.  While there are no service treatment records available, his service personnel records demonstrate that the Veteran, on at least one occasion, obtained a profile excusing him from strenuous activity due to back pain.  While he presented without abnormality of the lumbar spine and denied recurrent back pain on his enlistment medical examination for National Guard service in May 1985, significantly, he had already filed a claim for VA compensation for a low back disability in August 1980, just two years subsequent to his separation from active service.  The medical evidence confirms that the Veteran was treated continuously for his symptoms over the years, and on at least one occasion, asserted that the pain began in 1972.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As to the Veteran's VA treatment records dated closer in time to his separation from service, the Board notes that such have been also deemed, subsequent to numerous attempts and a formal finding, unavailable.  

The Board recognizes that the March 2011 VA examiner provided a negative nexus opinion with regard to the Veteran's low back pain, including an opinion that he had, in addition to degenerative disc disease of the low back, a developmental condition not permanently worsened beyond the natural progression due to service.  However, given the totality of the evidence, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's low back have been established.  Therefore, it is not necessary to discuss the adequacy or rationale provided for the examiner's opinion or otherwise determine whether a nexus exists between the Veteran's current low back disability and his active military service.  The medical and lay evidence in this case is sufficient to allow the Board to make a decision. 



In sum, the Board finds that there is evidence of a current disability, evidence of an in-service injury, and continuity of symptomatology since that time.  As such, the preponderance of the evidence is in favor of the claim for service connection for the Veteran's low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2011); Gilbert, 1 Vet. App. at 57.  The appeal is granted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


